Exhibit 10.30

EXECUTION COPY

EXECUTIVE EMPLOYMENT AGREEMENT

          THIS AGREEMENT (the “Agreement”) is entered into as of the 21st day of
February , 2003, by and among RIBAPHARM INC. (the “Company”) and WILLIAM M.
COMER, JR., an individual (the “Executive”) (hereinafter collectively referred
to as “the parties”).

PREAMBLE

          The Company desires to employ Executive and Executive desires to be
employed by the Company, all pursuant to the terms and conditions hereinafter
set forth.

          NOW, THEREFORE, in consideration of the respective agreements of the
parties contained herein, it is agreed as follows:

          1.          Term.  The initial term of this Agreement shall be for the
period commencing on January 23, 2003 (the “Start Date”), and ending on the
second anniversary of the Start Date (the “Initial Term”), provided, however,
that the term of this Agreement shall be automatically extended for successive
one (1) year periods thereafter (each, a “Renewal Period”) unless either the
Company or Executive shall have given written notice to the other party at least
ninety (90) days prior to the end of the Term of Agreement (as hereinafter
defined), that the Term of Agreement shall not be so extended.  The Initial Term
together with each Renewal Period, if any, are collectively referred to herein
as the “Term of Agreement”.  Executive’s employment hereunder shall be
coterminous with the Term of Agreement, unless sooner terminated as provided in
Section 5 hereof. 

          2.          Employment.  During the term of Executive’s employment
under this Agreement:

                        (a)          Subject to the terms and conditions of this
Agreement, Executive shall be employed as Vice President and Chief Financial
Officer of the Company.  Executive agrees to discharge all of the duties
normally associated with such positions, to faithfully and to the best of his
abilities perform such other services consistent with his position as a senior
executive as may from time to time be assigned to him by the Company’s Chief
Executive Officer, and to devote all of his business time, skill and attention
to such services.  Executive agrees that he shall not engage in any other
business activities of any kind which would give rise to a conflict of interest
for Executive with respect to his duties and obligations to the Company.

                        (b)          Executive shall report directly to the
Company’s Chief Executive Officer.

          3.          Compensation.  During the term of Executive’s employment
under this Agreement:





                        (a)          Base Salary.  The Company agrees to pay or
cause to be paid to Executive during the Term of Agreement a base salary at the
rate of $185,000 per annum or such increased amount as the Board may from time
to time determine (hereinafter referred to as the “Base Salary”).  Such Base
Salary shall be payable in accordance with the Company’s customary practices
applicable to its executives. 

                        (b)          Performance Bonus.  For each fiscal year of
the Company ending during the Term of Agreement, beginning with the 2003 fiscal
year, Executive shall be eligible to receive a target cash bonus of 40% of the
Base Salary with the opportunity to receive a maximum cash bonus of 80% of the
Base Salary, payable in accordance with the Company’s customary practices
applicable to bonuses paid to its executives.  Any cash bonus will be based on
performance by Executive and the Company and shall be within the sole discretion
of the Board. 

                        (c)          Stock Options/Restricted Shares.

                                   (i)           Initial Grant.  On or prior to
the date hereof, the Company shall grant to Executive an option (the “Initial
Stock Option”) to purchase Two Hundred Thousand (200,000) shares of common
stock, par value $.01 per share, of the Company (the “Common Stock”) pursuant to
the terms of the Company’s 2002 Stock Option and Award Plan (the “Plan”).  The
Initial Stock Option shall become exercisable with respect to 25% of such shares
on each anniversary of the date of grant of the Initial Stock Option, and the
exercise price per share shall be equal to the fair market value of the Common
Stock, as determined under the Plan, on the date of grant. 

                                   (ii)           Future Grants.  Executive
shall be entitled to participate in future stock option grants (the “Future
Stock Options”) as determined by the compensation committee of the Board.

                                   (iii)           Option Agreement.  The
Initial Stock Option and any Future Stock Options shall be evidenced by
agreements in customary form for grants of stock options under the Plan to
executive officers of the Company, consistent with the terms and conditions of
this Agreement.

          4.          Other Benefits.  During the term of Executive’s employment
under this Agreement:

                        (a)          Employee Benefits.  Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company and made available to employees generally including,
without limitation, all pension, retirement, profit sharing, savings, medical,
hospitalization, disability, dental, life or travel accident insurance benefit
plans.  Executive’s participation in such plans, practices and programs shall be
on the same basis and terms as are applicable to employees of the Company
generally.

                        (b)          Executive Benefits.  Executive shall be
entitled to participate in all executive benefit or incentive compensation plans
now maintained or hereafter established by the Company for the purpose of
providing compensation and/or benefits to executives of the Company including,
but not limited to, any supplemental retirement, salary continuation, stock

-2-





option, deferred compensation, supplemental medical or life insurance or other
bonus or incentive compensation plans. Unless otherwise provided herein,
Executive’s participation in such plans shall be on the same basis and terms, as
other senior executives of the Company,  and shall be reasonably equivalent to
the  benefit levels  and reward opportunities applicable to Executive as in
effect on the date hereof.  No additional compensation provided under any of
such plans shall be deemed to modify or otherwise affect the terms of this
Agreement or any of Executive’s entitlements hereunder.

                        (c)          Fringe Benefits and Perquisites.  Executive
shall be entitled to all fringe benefits and perquisites (e.g. physical
examinations, additional reimbursement for uncovered medical expenses, executive
life insurance and tax advisory services) generally made available by the
Company to its senior executives.

                        (d)          Eligibility Waiver of Waiting Times. 
Subject to the terms of this Agreement, Executive (and to the extent applicable
under the terms and benefits of such plans which apply to family members,
Executive’s family) shall have the right to participate in all employee plans
and benefits currently existing or hereafter granted by the Company to its
employees and all waiting periods under such plans and benefits arrangements
will be waived to the full extent possible unless such waiver would require the
Company to waive waiting periods for other employees.  In the event that the
provisions of any such employee plans or benefit arrangements do not permit
immediate waiver of waiting periods, comparable benefits will be provided to
Executive and his beneficiaries outside such plans and arrangements.

                        (e)          Business Expenses.  Upon submission of
proper invoices in accordance with the Company’s normal procedures, Executive
shall be entitled to receive prompt reimbursement of all reasonable
out-of-pocket business, entertainment and travel expenses incurred by him  in
connection with the performance of his duties hereunder or for promoting,
pursuing or otherwise furthering the business or interest of the Company.

                        (f)          Office and Facilities.  Executive shall be
provided with an appropriate office in Costa Mesa, California, with such
secretarial and other support facilities as are commensurate with Executive’s
status with the Company and adequate for the performance of his duties
hereunder.

                        (g)          Vacation and Sick Leave.  Executive shall
be entitled, without loss of pay, to absent himself voluntarily from the
performance of his employment under this Agreement, pursuant to the following:

                                   (i)           Executive shall be entitled to
annual vacation in accordance with the policies as periodically established by
the Board for similarly situated executives of the Company, which shall in no
event be less than four weeks per year;

                                   (ii)           in addition to the aforesaid
paid vacations, Executive shall be entitled, without loss of pay, to absent
himself voluntarily from the performance of his employment for such additional
periods of time and for such valid and legitimate reasons as the Board in its
discretion may determine. Further, the Board shall be entitled to grant to
Executive a

-3-





leave or leaves of absence with or without pay at such time or times and upon
such terms and conditions as the Board in its discretion may determine; and

                                   (iii)           Executive shall be entitled
to sick leave (without loss of pay) in accordance with the Company’s policies as
in effect from time to time.

          5.          Termination.  Executive’s employment hereunder may be
terminated under the following circumstances:

                        (a)          Death.  Executive’s employment shall be
terminated as of the date of Executive’s death and Executive’s beneficiaries
shall be entitled to the benefits provided in Section 7(b) hereof.

                        (b)           Disability.  The Company may terminate
Executive’s employment after having established Executive’s Disability, subject
to the payment by the Company to Executive of the benefits provided in Section
7(b) hereof. For purposes of this Agreement,  “Disability” shall mean
Executive’s inability to substantially perform his duties and responsibilities
hereunder by reason of any physical or mental incapacity for two or more periods
of ninety (90) consecutive days each in any three hundred and sixty (360) day
period, as determined by a physician with no history of prior dealings with the
Company or Executive, as reasonably agreed upon by the Company and Executive. 

                        (c)          Cause.  The Company may terminate
Executive’s employment for “Cause”, effective as of the date of the Notice of
Termination (as defined in Section 6 below), subject to the payment by the
Company to Executive of the benefits provided in Section 7(a) hereof.  A
termination for Cause is a termination made because Executive has (A) committed
an act of fraud or embezzlement against the Company or any affiliate thereof, an
unauthorized disclosure of Confidential Information (as defined in Section 10
below) of the Company which disclosure results in material damage to the
Company, or a breach of one or more of the following duties to the Company which
continues after written notice thereof and a reasonable opportunity to cure: (1)
the duty not to take actions which would reasonably be viewed by the Company as
placing Executive’s interest in a position adverse to the interests of the
Company, or (2) the duty not to engage in self-dealing with respect to the
Company’s assets, properties or business opportunities; or (B) been convicted
(or entered a plea of nolo contendere) for the commission of (1) a felony or (2)
a crime involving fraud, dishonesty or moral turpitude; or (C) engaged in
intentional misconduct as an employee of the Company, which misconduct or
violation results in material damage to the Company or its reputation and
continues after written notice thereof and a reasonable opportunity to cure (if
such misconduct is susceptible to cure by Executive), including, but not limited
to (1) intentional violations by Executive of written policies of the Company or
specific directions of the Board or Chairman of the Board, which policies or
directives are not illegal (or do not involve illegal conduct) nor do they
require Executive to violate reasonable business ethical standards, or (2)
intentional violations of the Company’s code of corporate conduct; or (D)
failed, after written notice from the Company to render services to the Company
in accordance with this Agreement or Executive’s position and responsibilities
with the Company in a manner that amounts to gross neglect in the performance of
his duties to the Company.  The Company may suspend Executive, without pay, upon
Executive’s indictment for the commission of (1) a felony or (2) a crime
involving fraud,

-4-





dishonesty or moral turpitude. Such suspension may remain effective until such
time as the indictment is either dismissed or a verdict of not guilty has been
entered, at which time Executive shall be reinstated with the Company.  Upon
such reinstatement, Executive shall be entitled to payment by the Company of all
Base Salary to which Executive would have otherwise been entitled to during the
period of such suspension.

                        (d)          Without Cause.  The Company may terminate
Executive’s employment without Cause.  The Company shall deliver to Executive a
Notice of Termination (as defined in Section 6 below) not less than sixty (60)
days prior to the termination of Executive’s employment without Cause and the
Company shall have the option of terminating Executive’s duties and
responsibilities (but not his employment) prior to the expiration of such
sixty-day notice period, subject to the payment by the Company of the benefits
provided in either Section 7(c) or 7(e) hereof, as may be applicable.

                        (e)          Good Reason.  Executive may terminate his
employment for “Good Reason” (as defined below) by delivering to the Company a
Notice of Termination (as defined in Section 6 below) not less than sixty (60)
days prior to the termination of Executive’s employment for Good Reason.  The
Company shall have the option of terminating Executive’s duties and
responsibilities (but not his employment) prior to the expiration of such
sixty-day notice period, subject to the payment by the Company of the benefits
provided in either Section 7(c) or 7(e) hereof, as may be applicable.  For
purposes of this Agreement, Good Reason shall mean the occurrence of any of the
events or conditions described in Subsections (i) through (ii) hereof which are
not cured by the Company within   a reasonable time after the Company has
received written notice from Executive specifying the particular events or
conditions which constitute Good Reason and the specific cure requested by
Executive.

                                   (i)           Salary Reduction.  A reduction
in Executive’s Base Salary; or

                                   (ii)           Discontinuation of Material
Compensation or Benefit Plan.  The failure by the Company to  continue in effect
any material compensation or benefit plan in which Executive was participating,
including, but not limited to, the Company’s deferred compensation plan and
401(k) plan without providing  Executive with compensation and benefits
substantially equal (in terms of benefit levels and/or reward opportunities) to
those provided for under such plan.

                        (f)          Without Good Reason.  Executive may
voluntarily terminate his employment without Good Reason by delivering to the
Company a Notice of Termination not less than sixty (60) days prior to the
termination of Executive’s employment and the Company shall have the option of
terminating Executive’s duties and responsibilities (but not his employment)
prior to the expiration of such sixty-day notice period, subject to the payment
by the Company to Executive of the benefits provided in Section 7(a) hereof
through the last day of such notice period. 

                        (g)          Non-Renewal of Term of Agreement.  Either
party may elect not to extend the Term of Agreement pursuant to Section 1
hereof, subject to the payment by the Company to Executive of the benefits
provided in Section 7(d) hereof.

-5-





          6.          Notice of Termination.  Any purported termination by the
Company or by Executive shall be communicated by written Notice of Termination
to the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which indicates a termination date, the
specific termination provision in this Agreement relied upon and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. For
purposes of this Agreement, no such purported termination of Executive’s
employment hereunder shall be effective without such Notice of Termination.

          7.          Compensation Upon Termination.  Upon termination of
Executive’s employment during the Term of Agreement, Executive shall be entitled
to the following benefits:

                        (a)          Termination by the Company for Cause or by
Executive Without Good Reason.  If Executive’s employment is terminated by the
Company for Cause or by Executive Without Good Reason, the Company shall pay
Executive all amounts earned  hereunder through the termination date, including:

                                   (i)           any accrued and unpaid Base
Salary;

                                   (ii)           reimbursement for any and all
monies advanced to Executive or expenses incurred in connection with Executive’s
employment for reasonable and necessary expenses incurred by Executive on behalf
of the Company for the period ending on the termination date;

                                   (iii)           any accrued and unpaid
vacation pay; and

                                   (iv)           any previous compensation
which Executive has previously deferred (including any interest earned or
credited thereon), subject to the terms and conditions of the applicable
deferred compensation plans then in effect (the foregoing items in Section
7(a)(i) through 7(a)(iv) being collectively referred to as the “Accrued
Compensation”).

                        (b)          Termination Upon Death or Disability.  If
Executive’s employment is terminated by the Company upon Executive’s Disability
or by reason of Executive’s death, the Company shall pay Executive (or his
beneficiaries, as applicable) the  following :

                                   (i)           any Accrued Compensation
through the date of termination of employment;

                                   (ii)           an amount equal to the target
bonus or incentive award that Executive would have been entitled to receive in
respect of the fiscal year in which Executive’s termination date occurs, had he
continued in employment until the end of such fiscal year, calculated as if all
performance targets and goals (if applicable) had been fully met by the Company
and by Executive, as applicable, for such fiscal year, multiplied by a fraction
(A) the numerator of which is the number of days in such fiscal year through the
termination date and (B) the denominator of which is 365 (a “Pro Rata Bonus”);
and

-6-





          Executive’s entitlement to any other compensation or benefits
hereunder shall be determined in accordance with the Company’s employee benefit
plans and other applicable programs and practices then in effect.

                        (c)          Termination by the Company Without Cause or
by Executive for Good Reason.  If Executive’s employment by the Company shall be
terminated by the Company without Cause, or if Executive terminates his
employment for Good Reason, Executive shall be entitled to:

                                   (i)           any Accrued Compensation
through the date of termination of employment; and

                                   (ii)           If Executive voluntarily
elects and agrees not to engage in Prohibited Activities (as hereinafter
defined) for a period of one (1) year after the date of such termination of
employment, the Company shall pay Executive as additional compensation for the
periods subsequent to the termination date, an amount in cash equal to one-half
the sum of (A) Executive’s Base Salary at the highest rate in effect at any time
within the ninety (90) day period ending on the date the Notice of Termination
is delivered, and (B) a Pro Rata Bonus for the fiscal year in which Executive’s
termination date occurs (the “Severance Amount”), and provide Executive with
Outplacement Services (as defined below).  The additional compensation provided
in the previous sentence shall be payable in substantially equal monthly
installments for a period of  six months.  If Executive does not so voluntarily
elect and agree or otherwise engages in such Prohibited Activities, then
Executive’s eligibility to receive the post-employment benefits provided for in
this Section 7(c)(ii) shall immediately terminate.  Executive’s entitlement to
any other compensation or benefits hereunder shall be determined in accordance
with the Company’s employee benefit plans and other applicable programs and
practices then in effect.   For purposes of this Section 7(c)(ii), “Outplacement
Services” shall mean outplacement services from a qualified senior executive
outplacement firm for a period of time consistent with similar benefits provided
to similarly situated senior executives, but in no event less than 3 months. 
For the purposes of this Agreement, the term “Prohibited Activities” means
directly or indirectly engaging as an owner, employee, consultant or agent of
any entity that manufactures, markets and distributes (directly or indirectly
through related entities, joint ventures, strategic alliances or other
affiliated entities) prescription or non-prescription pharmaceuticals or medical
devices for treatments in the fields of dermatology, oncology or hepatology. 
Notwithstanding the foregoing, it shall not be considered a “Prohibited
Activity” for Executive to own or purchase any corporate securities of any
entity that is regularly traded on a recognized stock exchange or
over-the-counter market so long as Executive does not own, in the aggregate, 5%
or more of the voting equity securities of any such entity.

                        (d)          Termination Due to Non-Renewal of Term of
Agreement. 

                                   (i)           If the Company notifies
Executive under Section 1 hereof that it shall not extend the Term of Agreement
for any Renewal Period, subject to the provisions of Section 7(c) hereof,
Executive shall be entitled to the benefits provided in Section 7(c) above.

-7-





                                   (ii)           If Executive notifies the
Company under Section 1 hereof that he shall not extend the Term of Agreement
for any Renewal Period, Executive shall be entitled to any Accrued Compensation
through the effective date of Executive’s termination.

                        (e)          Termination by the Company Without Cause or
by Executive for Good Reason Following a Change in Control.  If Executive’s
employment by the Company shall be terminated by the Company without Cause or by
Executive for Good Reason within twelve (12) months following a Change in
Control (as defined in Section 8 below), then in addition to the amounts due
under Sections 7(c) above (except as otherwise provided in Section 7(e)(iii)
below), Executive shall be entitled to the benefits provided below, provided
that, Executive voluntarily elects and agrees not to engage in Prohibited
Activities for a period of one (1) year after the date of such termination of
employment:

                                   (i)           all restrictions on any
outstanding awards granted by the Company or any subsidiaries or parent of the
Company (including restricted stock awards) granted to Executive shall lapse and
such awards shall become fully (100%) and immediately vested, and all stock
options and stock appreciation rights granted to Executive shall become fully
(100%) and immediately exercisable; 

                                   (ii)           if prior to a termination
under this Section 7(e), the Company shall adopt a supplemental and excess
retirement plan which covers Executive, then the Company shall pay in six (6) 
substantially equal monthly payments an amount in cash equal to the excess of
(A) the actuarial equivalent of the aggregate retirement benefit Executive would
have been entitled to receive under such supplemental and excess retirement
plans (x) had Executive remained employed by the Company for an additional  six
months of credited service (or until his 65th birthday, if earlier), (y) had
Executive’s annual compensation during such period been equal to his Base Salary
(at the rate used for purposes of Section 7(c)(ii)) plus the Pro Rata Bonus, and
(z) had Executive been fully (100%) vested in his benefits under each such
retirement plan with respect to his years of service prior to termination and
such additional six (6) month period, over (B) the actuarial equivalent of the
aggregate retirement benefit Executive is actually entitled to receive under
such retirement plans. For purposes of this Subsection (ii), “actuarial
equivalent” shall be determined in accordance with the actuarial assumptions
used for the calculation of benefits under any retirement plan as applied prior
to the termination date in accordance with such plan’s past practices (but shall
in any event take into account the value of any subsidized early retirement
benefit); and

                                   (iii)           In lieu of the cash payments
otherwise due to Executive in accordance with Section 7(c)(ii), the Company
shall pay Executive as additional compensation for the periods subsequent to the
termination date, an amount in cash equal to two (2) times the Severance
Amount.  The additional compensation provided in the previous sentence shall be
payable in substantially equal monthly installments for a period of  six
months.   

          If Executive does not so voluntarily elect and agree or otherwise
engages in such Prohibited Activities, then Executive’s eligibility to continue
to receive the post-employment benefits provided for in this paragraph shall
immediately terminate.

-8-





          Executive shall not be required to mitigate the amount of any payment
provided for under this Section 7 by seeking other employment and no such
payment shall be offset or reduced by the amount of any compensation or benefits
provided to Executive in any subsequent employment.

          8.          Change in Control.  For purposes of this Agreement, a
“Change in Control” shall mean any of the following events, unless, in the case
of (a), (b) and (c) below, ICN Pharmaceuticals, Inc. (“ICN”)  holds a majority
of the Company’s outstanding  voting securities:

                        (a)          the acquisition (other than from the
Company) by any person (as such term is defined in Section 13(c) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
thirty percent (30%) or more of the combined voting power of the Company’s then
outstanding voting securities;

                        (b)          the individuals who, as of the date hereof,
are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least two thirds (2/3) of the Board, unless the election, or
nomination for election by the Company’s stockholders, of any new director was
approved by a vote of at least two thirds (2/3) of the Incumbent Board, and such
new director shall, for purposes of this Agreement, be considered as a member of
the Incumbent Board;

                        (c)          approval by stockholders of the Company of:

                                   (i)           a merger or consolidation
involving the Company and an independent third party if the stockholders of the
Company, immediately before such merger or consolidation, do not, as a result of
such merger or consolidation, own, directly or indirectly, more than seventy
percent (70%) of the combined voting power of the then outstanding voting
securities of the corporation resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the voting securities of the Company outstanding immediately before
such merger or consolidation; or

                                   (ii)           an agreement for the sale or
other disposition of all or substantially all of the assets of the Company to an
independent third party; or

                        (d)          the liquidation or dissolution of ICN at
such time as ICN holds a majority of the Company’s outstanding voting
securities.

          Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur pursuant to Section 8(a), solely because thirty percent (30%) or more
of the combined voting power of the Company’s then outstanding securities is
acquired by (i) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained by the Company or any of its subsidiaries
or (ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.  In no event shall any reduction in the equity interest of ICN  in
the Company be deemed to constitute a “Change in Control” hereunder.

-9-





          9.          Acquisition by ICN.  If ICN  acquires (i) additional
shares of Common Stock of the Company or other securities of the Company which
results in ICN holding 90% or more of the outstanding capital stock of the
Company or (ii) all or substantially all of the Company’s assets (each, an
“Acquisition”), then the  Company shall exercise reasonable efforts so that the
unexercised portion of the Initial Stock Option and Future Stock Options, if
any, outstanding as of the closing date of such transaction (the “Closing Date”)
shall be  converted into stock options to purchase such number of shares of
common stock of ICN, par value $.01 per share, under ICN’s 1998 Stock Option
Plan (the “Converted Options”) determined by multiplying the number of
outstanding unexercised options identified above by a fraction, (A) the
numerator of which shall be the Fair Market Value Shares (as defined below) and
(B) the denominator of which shall be the Number of Shares (as defined below). 
The exercise price of the Converted Options shall be established by multiplying
the applicable exercise price of the outstanding unexercised option being
converted by a fraction, (A) the numerator of which is the Number of Shares and
(B) the denominator of which is the Fair Market Value Shares. The Converted
Options will contain substantially similar  terms as the Initial Stock Options
and the Future Stock Options, if any, including vesting, as of the Closing Date.

          For purposes of this Section 9, “Fair Market Value Shares” shall mean
the fair market value of the securities, cash, other assets or combination
thereof offered to the Company’s stockholders in the Acquisition, divided by the
average closing price of a share of common stock of ICN for the five trading
days immediately preceding the public announcement of the Acquisition.  “Number
of Shares” shall mean (A) that number of shares of Common Stock acquired by ICN
in connection with the Acquisition, or (B) in the case of an Acquisition in
which the Company’s assets are acquired by ICN, the equivalent number of shares
as determined by dividing the fair market value of such assets divided by the
average closing price of a share of Common Stock for the five trading days
immediately preceding the public announcement of the Acquisition. 

          10.         Federal Excise Tax.

                        (a)          General Rule.  Executive’s payments and
benefits under this Agreement and all other arrangements or programs related
thereto shall not, in the aggregate, exceed the maximum amount that may be paid
to Executive without triggering golden parachute penalties under Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), and the provisions
related thereto with respect to such payments.  If Executive’s benefits must be
cut back to avoid triggering such penalties, Executive’s benefits will be cut
back in the priority order Executive designates or, if Executive fails to
promptly designate an order, in the priority order designated by the Company. 
If an amount in excess of the limit set forth in this Section is paid to
Executive, Executive must repay the excess amount to the Company upon demand,
with interest at the rate provided in Code Section 1274(b)(2)(B).  Executive and
the Company agree to cooperate with each other reasonably in connection with any
administrative or judicial proceedings concerning the existence or amount of
golden parachute penalties on payments or benefits Executive receives.

                        (b)           Exception.  Section 10(a) shall apply only
if it increases the net amount Executive would realize from payments and
benefits subject to Section 10(a), after payment of income and excise taxes by
Executive on such payments and benefits.

-10-





                        (c)           Determinations.  The determination of
whether the golden parachute penalties under Code Section 280G and the
provisions related thereto apply shall be made by counsel chosen by Executive
and reasonably acceptable to the Company. All other determinations needed to
apply this Section 10 shall be made in good faith by the Company’s independent
auditors.

          11.         Records and Confidential Data; Proprietary Inventions.

                        (a)          Executive acknowledges that in connection
with the performance of his duties during the Term of Agreement the Company will
make available to Executive, or Executive will have access to, certain
Confidential Information (as defined below) of the Company and its affiliates. 
Executive acknowledges and agrees that any and all Confidential Information
learned or obtained by Executive during the course of his employment by the
Company or otherwise, whether developed by Executive alone or in conjunction
with others or otherwise, shall be and is the property of the Company and its
affiliates.

                        (b)          The Confidential Information will be kept
confidential by Executive, will not be used in any manner which is detrimental
to the Company, will not be used other than in connection with Executive’s
discharge of his duties hereunder, and will be safeguarded by Executive from
unauthorized disclosure.

                        (c)          For the purposes of this Agreement,
“Confidential Information” shall mean all confidential and proprietary
information of the Company and its affiliates that has been created, discovered
or developed or has otherwise become known to the Company (including, without
limitation, information created, discovered, developed or made known by or to
Executive during the period of or arising out of his employment hereunder) or in
which property rights have been assigned or otherwise conveyed to the Company,
which information has commercial value in the business in which the Company is
engaged; by way of illustration and not limitation, Confidential Information
includes information derived from reports, investigations, experiments,
research, work in progress, drawing, designs, plans, proposals, codes, marketing
and sales programs, client lists, client mailing lists, supplier lists,
financial projections, cost summaries, pricing formula, marketing studies
relating to prospective business opportunities and all other concepts, ideas,
materials, or information prepared or performed for or by the Company or its
affiliates.  For purposes of this Agreement, the Confidential Information shall
not include and Executive’s obligation’s shall not extend to (i) information
which is, or becomes, without violation by Executive of this Agreement, 
generally available to the public and (ii) information obtained by Executive
other than pursuant to or in connection with this employment   Notwithstanding
the foregoing, if Executive is required by law or legal process to disclose the
Confidential Information, Executive shall provide the Company with prompt notice
so that the Company may seek a protective order or other appropriate remedy
and/or waive compliance with this Section 11.   If, in the absence of a
protective order or other remedy or the receipt of a waiver by the Company,
Executive is nonetheless, in the opinion of counsel, legally compelled to
disclose the Confidential Information, Executive may, without liability
hereunder, disclose only that portion of the Confidential Information which such
counsel advises is legally required to be disclosed,  provided, however, that
Executive exercise reasonable efforts to preserve the confidentiality of the
Confidential Information, including without limitation, cooperating with the
Company to obtain an appropriate protective order or

-11-





other reliable assurance that confidential treatment will be accorded the
Confidential Information.

                        (d)          Executive hereby assigns to the Company any
rights he may acquire during his employment hereunder in all Confidential
Information and agrees that all Inventions (as defined below) will be the sole
property of the Company and its assigns, and the Company and its assigns will be
the sole owner of all the patents and other rights in connection therewith. 
Executive hereby assigns to the Company any rights he may acquire during the
period of his employment hereunder in all Inventions and agrees to assist the
Company in every proper way (but at the Company’s expense) to obtain and from
time to time enforce patents on Inventions in any and all countries.  Executive
shall execute all documents for use in applying for and obtaining such patents
thereon and enforcing same, as the Company may desire, together with any
assignments thereof to the Company or persons designated by it.  Executive’s
obligation to assist the Company in obtaining and enforcing patents for
Inventions in any and all countries will continue beyond the termination of
employment hereunder, but the Company will compensate Executive at a reasonable
rate after such termination for time actually spent by him at the Company’s
request on such assistance.  Executive acknowledges that, in accordance with
Section 2872 of the California Labor Code, the assignment provisions in this
paragraph (d), do not apply to Inventions for which no equipment, supplies,
facility, or trade secret information of the Company was used, which were
developed entirely on Executive’s own time, and (i) which do not relate (a) to
the business of the Company or (b) to the Company’s actual or demonstrably
anticipated research or development or (ii) which do not result from any work
performed by Executive for the Company.  Executive has identified on Schedule I
hereto all inventions or improvements relevant to the subject matter of
Executive’s employment hereunder which have been made or conceived or first
reduced to practice by Executive alone or jointly with others prior to the date
hereof which Executive desires to remove from the operation of this Agreement;
and Executive represents that such list is complete.  If there is no such list
on Schedule I, Executive represents that he has made no such inventions and
improvements as of the date hereof.

                        (e)          For purposes of this  Agreement,
“Inventions” shall mean all improvements, inventions, formulae, processes,
techniques, know-how and data whether or not patentable, made or conceived or
reduced to practice or learned by Executive, either alone or jointly with
others, during Executive’s employment hereunder which are related to or useful
in the business of the Company, or result from tasks assigned Executive by the
Company, or result from use of premises owned, leased or contracted for by the
Company.

                        (f)          Executive’s obligations under this Section
11 shall survive the termination of the Term of Agreement.

          12.         Covenant Not to Solicit. 

                        (a)          Covenant Not to Solicit.  To protect the
Confidential Information and other trade secrets of the Company, Executive
agrees, during the term of this Agreement and for a period of twelve months
after Executive’s cessation of employment with the Company, not to solicit or
participate in or assist in any way in the solicitation of any employees or
consultants of the Company. For purposes of this covenant, “solicit” or
“solicitation” means directly or

-12-





indirectly influencing or attempting to influence employees or consultants of
the Company to become employed with any other person, partnership, firm,
corporation or other entity.  Executive agrees that the covenants contained in
this Section 12 are reasonable and desirable to protect the Confidential
Information of the Company.

                        (b)          It is the intent and desire of Executive
and the Company that the restrictive provisions of this Section 12 be enforced
to the fullest extent permissible under the laws and public policies as applied
in each jurisdiction in which enforcement is sought.  If any particular
provision of this Section 12 shall be determined to be invalid or unenforceable,
such covenant shall be amended, without any action on the part of either party
hereto, to delete therefrom the portion so determined to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
covenant in the particular jurisdiction in which such adjudication is made. 

                        (c)          Executive’s obligations under this Section
12 shall survive the termination of the Term of Agreement.

          13.         Remedies for Breach of Obligations under Sections 11 or 12
hereof.  Executive acknowledges that the Company will suffer irreparable injury,
not readily susceptible of valuation in monetary damages, if Executive breaches
his obligations under Sections 11 or 12 hereof.   Accordingly, Executive agrees
that the Company will be entitled, in addition to any other available remedies,
to obtain injunctive relief against any breach or prospective breach by
Executive of his obligations under Sections 11 or 12 hereof.  The Company shall
seek such relief in any Federal or state court in the State of California where
venue would be appropriate based upon Executive’s principal residence or his
principal place of business, or, at the Company’s election, in any other state
in which Executive maintains his principal residence or his principal place of
business as provided for in Section 14(g) below. Executive hereby submits to the
non-exclusive jurisdiction of all those courts for the purposes of any actions
or proceedings instituted by the Company to obtain that injunctive relief, and
Executive agrees that process in any or all of those actions or proceedings may
be served by registered mail, addressed to the last address provided by
Executive to the Company, or in any other manner authorized by law.  Notice in
such proceedings shall be given in the manner required by law.  Executive
further agrees that, in addition to any other remedies available to the Company
by operation of law or otherwise, in the event Executive willfully and
materially breaches any of his obligations under Sections 11 or 12 hereof, he
shall not be entitled to any amounts which may otherwise be payable under the
terms of Sections 7(b), 7(c), 7(d) and 7(e) hereof and under the terms of the
benefit plans of the Company in which he participates and to which he might
otherwise then be entitled by virtue hereof.  Nothing in Sections 11 or 12 shall
operate as a diminution of Executive’s obligations under the Company’s standard
agreements pertaining to the subject matter of such sections.

          14.         Miscellaneous.

                        (a)          Successors and Assigns. 

                                   (i)           This Agreement shall be binding
upon and shall inure to the benefit of the Company, its successors and assigns
and the Company shall require any successor or assign to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession or assignment

-13-





had taken place. The term “the Company” as used herein shall mean a corporation
or other entity acquiring all or substantially all the assets and business of
the Company (including this Agreement) whether by operation of law or otherwise.

                                   (ii)           Neither this Agreement nor any
right or interest hereunder shall be assignable or transferable by Executive,
his beneficiaries or legal representatives, except by will or by the, laws of
descent and distribution. This Agreement shall inure to the benefit of and be
enforceable by Executive’s legal personal representatives.

                        (b)          Fees and Expenses; Legal Counsel.  The
Company shall pay all reasonable legal fees and related expenses, up to a
maximum amount of $20,000, incurred by Executive in connection with the
negotiation of this Agreement and related employment arrangements; provided,
that Executive may instead, in his sole discretion, elect to receive a lump sum
payment of $10,000 in full satisfaction of the Company’s foregoing obligations. 
Executive acknowledges that he has had the opportunity to consult with legal
counsel of his choice in connection with the drafting, negotiation and execution
of this Agreement and related employment arrangements.

                        (c)          Notice.   For the purposes of this
Agreement, notices and all other communications provided for in the Agreement
(including the Notice of Termination) shall be in writing and shall be deemed to
have been duly given when personally delivered or sent by Certified mail, return
receipt requested, postage prepaid, addressed to the respective addresses last
given by each party to the other, provided that all notices to the Company shall
be directed to the attention of the Chairman of the Board with a copy to the
Secretary of the Company. All notices and communications shall be deemed to have
been received on the date of delivery thereof or on the third business day after
the mailing thereof, except that notice of change of address shall be effective
only upon receipt.

                        (d)           Withholding.  The Company shall be
entitled to withhold the amount, if any, of all taxes of any applicable
jurisdiction required to be withheld by an employer with respect to any amount
paid to Executive hereunder.  The Company, in its sole and absolute discretion,
shall make all determinations as to whether it is obligated to withhold any
taxes hereunder and the amount hereof.

                        (e)          Release of Claims.  The Company may
condition payment of the cash termination benefits described in Sections 7(b),
7(c), 7(d) and 7(e) of this Agreement upon the delivery by Executive of a signed
release of claims in a form customarily employed by the Company; provided,
however, that Executive shall not be required to release any rights Executive
may have to be indemnified or held harmless by the Company under the certificate
of incorporation or by-laws of the Company.

                        (f)           Modification.  No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by Executive and the Company. 
No waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. 

-14-





                        (g)           Arbitration.  If any legally actionable
dispute arises under this Agreement or otherwise which cannot be resolved by
mutual discussion between the parties, then the Company and Executive each agree
to resolve that dispute by binding arbitration before an arbitrator experienced
in employment law.  Said arbitration will be conducted in accordance with the
rules applicable to employment disputes of the Judicial Arbitration and
Mediation Services (“JAMS”) and the law applicable to the claim.  The parties
shall have 30 calendar days after notice of such arbitration has been given to
attempt to agree on the selection of an arbitrator.  In the event the parties
are unable to agree in such time, JAMS will provide a list of nine available
arbitrators and an arbitrator will be selected from such nine-member panel
provided by JAMS by the parties alternately striking out one name of a potential
arbitrator until only one name remains.  The party entitled to strike an
arbitrator first shall be selected by a toss of a coin.  The parties agree that
this agreement to arbitrate includes any such disputes that the Company may have
against Executive, or Executive may have against the Company and/or its related
entities and/or employees, arising out of or relating to this Agreement, or
Executive’s employment or Executive’s termination including, but not limited to,
any claims of discrimination or harassment in violation of applicable law and
any other aspect of Executive’s compensation, employment, or Executive’s
termination.  The parties further agree that arbitration as provided for in this
Section 14(g) is the exclusive and binding remedy for any such dispute and will
be used instead of any court action, which is hereby expressly waived, except
for any request by either party for temporary or preliminary injunctive relief
pending arbitration in accordance with applicable law or for breaches by
Executive of Executive’s obligations under Sections 11 or 12 above or an
administrative claim with an administrative agency.  The parties agree that the
arbitration provided herein shall be conducted in Orange County, California
unless otherwise mutually agreed or unless Executive’s primary place of
employment is a different location.  The Company shall pay the cost of any
arbitration brought pursuant to this paragraph, including filing fees,
administrative fees and the costs of the arbitrator, excluding, however, the
filing fees of Executive if he is the moving party to the extent such fees are
equal to or less than those that would applicable to file a complaint in the
Orange County Superior Court and the cost of representation of Executive unless
such cost is awarded in accordance with law or otherwise awarded by the
arbitrators.

                        (h)          Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of California applicable to contracts executed in and to be performed entirely
within such State, without giving effect to the conflict of law principles
thereof.

                        (i)          No Conflicts.  Executive represents and
warrants to the Company that he is not a party to or otherwise bound by any
agreement or arrangement (including, without limitation, any license, covenant,
or commitment of any nature), or subject to any judgment, decree, or order of
any court or administrative agency, that would conflict with or will be in
conflict with or in any way preclude, limit or inhibit Executive’s ability to
execute this Agreement or to carry out his duties and responsibilities
hereunder.

                        (j)          Trade Secrets of Others.  The
Company acknowledges that Executive, as a current and/or former employee or
independent contractor of another company, may previously have been privy to
trade secrets and/or confidential information of such other company, and may be
under an obligation to such other company to maintain the confidentiality of
such trade

-15-





secrets or confidential information.  Accordingly, to the extent Executive is
under such an obligation, Executive shall not: (a) bring any records, notes,
files, drawings, documents, plans and like items, provided to him in confidence
by such other company, or any copies thereof, relating to or containing or
disclosing confidential information or trade secrets of any such other company
on the premises of the Company or otherwise use such documents and items in the
performance of services for the Company; or (b) disclose any confidential
information or trade secrets provided to Executive in confidence by such other
company to any other employee of the Company; provided, however, that this
prohibition only applies to documents or information that Executive obtained or
learned before the beginning of his relationship with the Company.

                        (k)           Severability.  The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof

                        (l)          Entire Agreement.  This Agreement
constitutes the entire agreement between the parties hereto and supersedes all
prior agreements, if any, understandings and arrangements, oral or written,
between the parties hereto with respect to the subject matter hereof.   No
agreement or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.

[Signature Page Follows]

-16-





          IN WITNESS WHEREOF, the parties have  caused this Agreement to be
executed  as of the day and year first above written.

 

RIBAPHARM INC.

 

 

 

By:

 /s/  KIM D. LAMON

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Kim D. Lamon, M.D., Ph.D.

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

EXECUTIVE

 

 

 

By:

 /s/  WILLIAM M. COMER, JR.

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

William M. Comer, Jr.

 

-17-